 Case 1:19-cv-00491-JTN-SJB ECF No. 36 filed 10/26/20 PageID.229 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 JOHN JUNIOR GORDON,

        Plaintiff,
                                                                      Case No. 1:19-cv-491
 v.
                                                                      HON. JANET T. NEFF
 UNKNOWN HARRY, et al.,

        Defendants.
 ____________________________/


                                    OPINION AND ORDER

       Pending before the Court in this closed prisoner civil rights action are Plaintiff’s March 11,

2020 objections to a Report and Recommendation previously approved and adopted by this Court.

Defendants filed a response to the objections. For the following reasons, the objections are

properly denied.

       Plaintiff filed this action pursuant to 42 U.S.C. § 1983. After Plaintiff’s complaint was

screened, the only remaining claim was his Eighth Amendment failure-to-protect claim.

Defendants moved for summary judgment, arguing that Plaintiff had failed to exhaust his

administrative remedies as to the claim. The matter was referred to the Magistrate Judge, who

issued a Report and Recommendation (R&R) on January 14, 2020, recommending the Court

instead dismiss the claim with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to

state a claim based on the doctrine of claim preclusion. Specifically, the Magistrate Judge

determined that Plaintiff previously litigated the same failure-to-protect claim in this Court. See

John Junior Gordon v. Heidi Washington, et al., No. 1:18-cv-158-RJJ-PJG.
 Case 1:19-cv-00491-JTN-SJB ECF No. 36 filed 10/26/20 PageID.230 Page 2 of 3




       Plaintiff requested an extension of time to file objections to the Report and

Recommendation, which this Court granted (ECF No. 28). This Court’s Order extended the time

for objections, if any, to “not later than February 28, 2020” (id.). On March 10, 2020, with no

timely objections having been filed, the Court adopted the Magistrate Judge’s Report and

Recommendation (Order, ECF No. 29) and issued a Judgment (ECF No. 30), closing this case.

       On March 11, 2020, Plaintiff’s objections were docketed (ECF No. 31). The objections

contain Plaintiff’s signature, ostensibly on February 25, 2020, and the objections were received in

an envelope with a February 26, 2020 postmark (id. at PageID.171-172). Defendants filed a

response to the objections, arguing that this Court should deny the objections as untimely (ECF

No. 33 at PageID.219). The Court instead determines that even assuming arguendo that Plaintiff’s

objections were timely filed, they lack merit and do not require a different outcome in this case.

       Plaintiff makes three brief, overlapping objections to the Report and Recommendation.

Plaintiff asserts that “he was not granted a fair opportunity to litigate his first failure to protect

claim …” and “the court that first heard the case entered a judgment that was wrong and erroneous

…” (Obj., ECF No. 31 at PageID.170). Plaintiff argues that the Magistrate Judge’s application of

the doctrine of claim preclusion is improper because “this doctrine can and often will be applied

in circumstances where it later becomes clear that the original decision might have been wrong”

(id. at PageID.171). Plaintiff asserts that “if res judicata was applied to preclude a claim by a party

that had not yet had a fair opportunity to be heard in court, it is possible that res judicata would

run afoul of due process and the claim would have to be heard …” (id.).

       In accordance with 28 U.S.C. § 636(b)(1) and FED. R. CIV. P. 72(b)(3), the Court has

performed de novo consideration of those portions of the Report and Recommendation to which

objections are made. Plaintiff provides no cognizable basis upon which to conclude that the



                                                  2
 Case 1:19-cv-00491-JTN-SJB ECF No. 36 filed 10/26/20 PageID.231 Page 3 of 3




Magistrate Judge erred in applying the doctrine of res judicata in this case. Contrary to Plaintiff’s

assertion, and as set forth by the Magistrate Judge (R&R, ECF No. 26 at PageID.162), all of the

requirements for claim preclusion are present in this case. Therefore, Plaintiff’s objections are

properly denied. Accordingly:

       IT IS HEREBY ORDERED that the Objections (ECF No. 31) are DENIED.

       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith.

       This case remains closed.



Dated: October 26, 2020                                         /s/ Janet T. Neff
                                                              JANET T. NEFF
                                                              United States District Judge




                                                 3
